Citation Nr: 1138838	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia.

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO decision, which denied claims for service connection for lower neuropathy of the left and the right lower extremities; and a February 2010 rating decision, which denied a claim for service connection for Chiari malformation with headaches and blurred vision.

The Board notes that the Veteran's Chiari malformation claim has been characterized throughout the course of this appeal as entitlement to service connection for Chiari malformation with headaches and blurred vision.  However, as the Veteran asserted in his March 2010 statement that he wished for this claim to be characterized as entitlement to service connection for Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia, the Board has recharacterized this issue accordingly.

In July 2011, a videoconference hearing was held at the Muskogee, Oklahoma RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that the claims file contains an October 2009 statement of the case (SOC) addressing the issue of entitlement to service connection for Meniere's disease (also claimed as benign proximal positional vertigo, rattle and feeling full in the ears, and severe balance problem).  However, as the Veteran did not submit a substantive appeal with regard to this SOC, this claim is not before the Board for consideration. 

The Board notes that the Veteran referred to compensation for tinnitus throughout the course of this appeal.  This issue of entitlement to service connection for tinnitus has not been adjudicated by the RO.  As such, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving doubt in favor of the Veteran, his Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia is shown to be causally related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia have been met.  See 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2011).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2011).

The Veteran is seeking entitlement to service connection for Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia.  Specifically, the Veteran has asserted throughout the course of his appeal that he suffered balance problems in service that he did not experience prior to service.  He claims that, if Chiari malformation existed prior to service, it was aggravated by his active duty service. 

A review of the service treatment records reveals that the Veteran reported occasional dizzy spells on his December 1965 Report of Medical History.  In a July 1966 service treatment record, the Veteran complained that his eyes hurt and reported some blurry vision.  On his December 1967 Report of Medical History upon separation from service, the Veteran reported eye trouble and that he sometimes becomes dizzy when he is tired or when strained.  On his September 1967 Report of Medical Examination, the Veteran was noted as having myopia. 

The Board has also reviewed the current VA and private medical evidence of record.

In a May 2008 VA treatment record, the Veteran reported that some members of his family could not run, his mother specifically.  He related that his balance problems have increased with age.  

In a December 2008 private medical record from Pushmataha Family Medical Center, Dr. M.F., D.O. noted that the Veteran reported to his office for an evaluation with a history of difficulty with balance.  According to his reported history, this started in 1965 when he was in basic training.  This D.O. indicated that he is concerned that the Veteran's symptoms are related to a neurological disorder and have told him as much.  

In a March 2009 private medical record from Pushmataha Family Medical Center, Dr. E. indicated that, after doing an examination on the Veteran and evaluating his symptoms, he would give him a diagnosis of benign positional vertigo and bilateral tinnitus.  Having read the symptoms mentioned in his examination record at the beginning and ending of his military service, and reviewing written statements by eye witnesses who observed his symptoms during and after his military service, he opined that it is highly probable that the Veteran's symptoms are a continuation of the same disease that he had while in the military.   

In an April 2009 VA treatment record, the Veteran reported that he first noticed a staggering gait when he was going through basic training.  Since that time, he has had a long history of imbalance.  In a May 2009 private MRI report from McAlester Diagnostic Imaging, the Veteran was diagnosed with mild borderline basilar invagination with a minimal Chiari malformation.  

In a May 2009 private medical record, Dr. T.L. noted that he listened to the Veteran's description of his medical condition and diagnoses, reviewed his VA medical records, and read eye witness reports of the Veteran's symptoms while in the military and afterward.  This physician opined that he concurred with Dr. E regarding his diagnosis and opinion of the benign positional vertigo and the probability of it being a continuation of the same condition that he had in the military.

In a July 2009 VA treatment record, the Veteran reported gait problems since he was in the military. 

The Veteran underwent a VA contract examination in September 2009 for Meniere's disease.  At this examination, the Veteran reported some imbalance problems every day lasting for 2 to 3 hours.  The Veteran reported difficulty with his gait.  The Veteran reported that his problem developed in his military career back in 1966 when he was crossing a log in his military training and had the flu.  He developed fever and then had some blurred vision.  This happened during basic training.  He noticed the same problem in Germany.  The examiner reviewed the claims file.  Upon examination, the examiner determined that he could not make a diagnosis.  There were several questions related to when did the original condition of Meniere's disease and service take place as well as how did this condition take place and that is unknown.  The examiner could not see any of these in his military medical records.  There were some notes from some of his army colleagues but these were mainly discussing his difficulty in marching in his gait.  The examiner stated that he did not know whether the Veteran has Meniere's disease or not.  His audiogram is not suggestive of that and an ENG is needed to determine if he has Meniere's disease or benign positional vertigo.  He does have bilateral sensorineural hearing loss along with bilateral consistent tinnitus.  The examiner concluded by noting that an ENG would be helpful in evaluating the Veteran. 

In a September 22, 2009, medical record from St. Anthony Audiological Clinic, it was noted that the Veteran was seen for an ENG.  This testing revealed abnormal E/VNG consistent with central findings.  The examining audiologist noted that the examinations findings are consistent with the Veteran's report of Arnold Chiari malformation, an abnormality of the cerebellum involving the foramen magnum. 

In an addendum to the September 2009 VA contract examination, it was noted that there is no diagnosis of Meniere's Disease or BPV present as the ENG did not indicate any of these problems were present.  It was noted that the Veteran appears to have vertigo of central origin that appears at least as likely as not due to the Arnold-Chiari malformation. 

In a second addendum to the September 2009 VA contract examination, it was noted that the Arnold Chiari malformation is a congenital anomaly that is unrelated to military service.  The vertigo of central origin is at least as likely as not due to the Arnold Chiari malformation and the military service is at least as likely as not a cause of the exacerbation of the vertigo. 

The claims file contains an October 2009 statement from a Dr. E.  In this statement, the physician indicated that he reviewed the Veteran's MRI report and sees that he has a Chiari Malformation I.  Recently, the Veteran had an ENG report showing a diagnosis of vertigo with central origin.  He also noted the opinion of the audiologist saying that at least as apt as not the cause of the vertigo was Chiari.  After considering the statements made by eyewitnesses who observed his symptoms while in the military, and others who observed his symptoms since the military up to the present time, the physician stated that the manifestation of the Veteran's Chiari was likely to have either began when he was in the military or was aggravated or made worse by the rigorous training in the military.  The Chiari that he now has is the continuation of the same Chiari that he had while in the military. 

The Veteran also submitted several lay statements from people who knew him in the military and afterwards.  Specifically, the claims file contains statements from former fellow service members who recalled that the Veteran had a balance problem and a difficult time marching and running service and statements from people who knew him after service and attested to his balance problems and staggering gait.  The Veteran's wife also submitted a statement attesting to his balance problem.

The Veteran has also submitted online medical literature in support of this claim.  In particular, literature from the Mayo Clinic noted that signs and symptoms of Chiari malformation type I usually appear during late childhood or adulthood.    

As noted above, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In this case, the Veteran reported experiencing some dizziness upon entrance into active duty.  However, there is no indication at this time that the Veteran had been diagnosed with or experienced symptoms of Chiari malformation.  Chiari malformation was not noted upon entrance.  Moreover, upon review of the evidence of record, the Board does not find that that there is clear and unmistakable evidence demonstrating that the Veteran's Chiari formation existed before acceptance and enrollment.  The Veteran has repeatedly asserted that he developed no symptoms related to this disability until service.  In an October 2009 statement, a private physician stated that the manifestation of the Veteran's Chiari was likely to have either began when he was in the military or was aggravated or made worse by the rigorous training in the military.  Also, the Board has considered the medical  literature from the Mayo Clinic that has been submitted noting that, while Chiari II malformation is usually noted by ultrasound during pregnancy or at birth or early infancy, signs and symptoms of Chiari malformation type I usually appear during late childhood or adulthood.    

Therefore, in light of the fact that the Veteran was not noted as having Chiari malformation on his entrance examination, the Veteran has repeatedly indicated that he had no knowledge of having this disability prior to service, and a private physician indicated that the Veteran's Chiari malformation was likely to have either began or been aggravated by his military service, the Board finds that there is simply not clear and unmistakable evidence demonstrating that the Veteran's Chiari malformation type I existed before acceptance and enrollment.  As such, the Board will consider whether the Veteran's Chiari malformation type I had its onset during or was caused by his active duty service.

The Board acknowledges that it was noted in the second addendum to the September 2009 VA contract examination that the Veteran's Arnold Chiari malformation is a congenital anomaly that is unrelated to military service.  However, as the Veteran has reported balance problems and dizziness since his active duty service, symptoms which he is competent to report; Dr. E. indicated in a March 2009 private medical record that it is highly probable that the Veteran's benign positional vertigo is a continuation of the same disease that he had while in the military;  Dr. T.L. indicated in a May 2009 private medical record that he concurred with Dr. E regarding his diagnosis and opinion of the benign positional vertigo and the probability of it being a continuation of the same condition that he had in the military; and Dr. E. indicated in an October 2009 private medical record that the manifestation of the Veteran's Chiari was likely to have either began when he was in the military or was aggravated or made worse by the rigorous training in the military, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's Chiari malformation was caused by or had its onset during his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia.


ORDER

Entitlement to service connection for Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran is seeking entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia.  Throughout the course of his appeal, the Veteran has indicated that he has experienced symptoms relating to neuropathy since his active duty service.  He has also indicated that his neuropathy could be secondary to his Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

A review of the service treatment records reveals no complaints, treatment, or diagnosis of neuropathy of either lower extremity.

In a July 2004 VA treatment record, the Veteran reported that his feet have been burning over the last 6 months.  In a May 2008 VA treatment record, the Veteran reported that some members of his family could not run, his mother specifically.  He was noted as having hereditary neuropathy.  In an April 2009 VA treatment record, the Veteran reported that that he has had a long history of distal neuropathy and apparently his mother has the same thing.  He was diagnosed with distal familial neuropathy.  

In a May 2009 private medical record, Dr. T.L. noted that he listened to the Veteran's description of his medical condition and diagnoses, reviewed his VA medical records, and read eye witness reports of the Veteran's symptoms while in the military and afterward.  This physician opined that he felt that the Veteran's lower peripheral neuropathy caused his difficulty in running while in the military.  He further indicated that, if it had a hereditary onset, that it was aggravated by the rigor of military training.  The Veteran's present neuropathy is most likely a continuation of the same neuropathy that he had in the military. 

In a July 2009 VA treatment record, the Veteran reported gait problems since he was in the military.  The Veteran was also noted as having hereditary peripheral neuropathy.  In an August 2009 VA treatment record, it was noted that, on an EMG study, the Veteran had sensory neuropathy.  The Veteran reported burning pain and tingling in is feet for the last 4 to 5 years.  The examiner noted that the Veteran's sensory neuropathy may be related to B6 use, and it was recommended that he stop B6 supplements.  

Upon review of the relevant medical evidence of record, the Board finds that there is conflicting medical opinions regarding the etiology of the Veteran's neuropathy.  As noted above, the medical evidence of record has suggested that the sensory neuropathy may be related to B6 use, that the neuropathy is hereditary, and that the neuropathy is most likely a continuation of the same neuropathy that he had in the military and that it was aggravated by the rigor of military training. 

As such, the Board finds that the Veteran should be provided a VA examination for the proper assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has neuropathy of the right or the left lower extremity that was caused or aggravated by his active duty service or his service-connected Chiari malformation with headaches, blurred vision, vertigo, and cerebellar ataxia.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claimed neuropathy of the bilateral lower extremities.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed neuropathy of the bilateral lower extremities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has neuropathy of either lower extremity.  Then, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current neuropathy of either lower extremity was caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current neuropathy of either lower extremity was caused or aggravated by his service-connected Chiari malformation with headaches and blurred vision. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

2.  Then, readjudicate the claim remaining on appeal.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, he and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


